Citation Nr: 1629768	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946 and from September 1950 to August 1951, to include service in World War II and the Korean Conflict.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran and is wife testified at a hearing before the undersigned in June 2016.  .

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability was incurred during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A July 2013 VA audiological examination revealed the Veteran has a bilateral hearing loss disability as defined by VA regulation; therefore, the current disability requirement for service connection has been met.  See 38 C.F.R. § 3.385.

The Veteran claims his bilateral hearing loss disability is the result of exposure to aircraft noise and gunfire in service without proper hearing protection.  During the June 2016 hearing, the Veteran and his wife both testified they noticed his hearing difficulties upon his return from deployment during the Korean Conflict.  They are competent to identify the symptoms of hearing loss.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran further testified he began using hearing aids in the 1960s.  The Veteran explained he provided communication support to combat units while serving in Korea and was frequently exposed to artillery fire.  The Veteran has also reported he was fired upon and engaged the enemy while in Korea.  The Board finds his statements sufficient to trigger the combat presumption under 38 U.S.C.A. § 1154(b).  As such, the Board is required to presume not only the reported in-service acoustic trauma, but also that it resulted in hearing loss as reported by the Veteran.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Thus, the Board finds the in-service incurrence element of a service connection claim has also been met.

As the Veteran and spouse are competent to identify the symptoms of hearing loss, the Board finds their testimony regarding the Veteran's continuous hearing difficulties since service sufficient to establish the nexus requirement of service connection claim.  Further, the July 2013 VA examiner determined it was at least as likely as not the Veteran's bilateral hearing loss disability was the result of acoustic trauma in service based on the Veteran's reports during the examination, even though the examiner did not have access to the claims file.  The Board acknowledges a second examiner who reviewed the claims file in August 2013 determined he was unable to provide a nexus opinion regarding the Veteran's claim because the Veteran was given a whisper test at his entry into active service.  This evidence does not negate the Veteran's credible reports of hearing loss since separation from service.  As such, the evidence is in at least relative equipoise as to whether the Veteran's current bilateral hearing loss disability is the result of acoustic trauma in service.  With reasonable doubt resolved in the Veteran's favor, the Board finds entitlement to service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


